


- 2 -


DSIT SOLUTIONS LTD.


2006 KEY EMPLOYEE SHARE OPTION PLAN


OPTION AGREEMENT




Unless otherwise defined herein, the terms defined in the 2006 Key Employee
Share Option Plan, as amended from time to time (the "Plan") of DSIT Solutions
Ltd. (the "Company") shall have the same defined meanings in this Option
Agreement (the "Option Agreement").


I. NOTICE OF OPTION GRANT


1.    Name:     ______________ (the "Optionee")
Address: _________________


2.
The undersigned Optionee has been granted an Option to purchase Ordinary Shares,
par value NIS0.01 of the Company, subject to the terms and conditions of the
Plan, this Option Agreement and Section 102 of the Israeli Income Tax Ordinance
(New Version), 1961 (the "Tax Ordinance") and any regulations, rules or orders
promulgated thereunder, including the Income Tax Rules (Tax Relief for Issuance
of Shares to Employees), 2003, all as amended from time to time (collectively,
"Section 102"), as follows:



Date of Grant                    ___________________


Total Number of Shares subject to the Option: ___________


Exercise Price per Share    NIS ___________    


Total Exercise Price     NIS ____________


Type of Option:
Capital Gain Option Through a Trustee- Section 102(b)(2)



Term/Expiration Date:            August 10, 2018




3.    Vesting Schedule.


Subject to the terms and conditions set forth in this Option Agreement and the
Plan, this Option shall become vested and exercisable upon and concurrently with
the occurrence of any one of the following:


i)
The date of consummation of an IPO (as such term is defined in the Plan); or

ii)
The date of consummation of a Corporate Transaction (as such term is defined in
the Plan); or

iii)
The date of termination or resignation of Optionee's employment with the Company
or any Affiliate thereof, for any reason excluding termination for Cause (as
such term is defined in the Plan), provided that on the date of such termination
the Optionee was employed by the Company for a continuous period of at least 25
years.

4.    Provisions for Termination




--------------------------------------------------------------------------------






In the event the Optionee's employment with the Company or any Affiliate thereof
shall terminate, this Option granted to the Optionee shall be exercisable during
the periods described in Section 12 of the Plan, as the case may be, provided
however, that if Optionee shall cease to be an employee of the Company or any
Affiliate thereof, the entire unexercised Option (whether vested or not) shall
expire immediately as further described in Section 12(c) of the Plan.


Notwithstanding the preceding sentence, in no event may Optionee exercise this
Option after the Term/Expiration Date as provided above.


For purposes hereof, termination of Optionee's employment shall be deemed
effective as detailed in Section 12(d) of the Plan.


5.     Adjustments


Subject to the terms and conditions set forth in this Option Agreement and the
Plan, this Option shall be adjusted as provided in Section 13 of the Plan, as
amended on July 1, 2013


II. AGREEMENT


1.
Grant of Option.

1.
Subject to the terms and conditions set forth herein, in the Plan and in the
Notice of Option Grant, the Company hereby issues to the Trustee (as defined
below), for the benefit of the Optionee named in the Notice of Option Grant, an
Option qualified as "Capital Gain Option Through a Trustee- Section 102(b)(2)"
(the "Option"), to purchase the number of Shares set forth in the Notice of
Option Grant (the "Shares"), at the exercise price per Share set forth in the
Notice of Option Grant (the "Exercise Price").

2.
The Plan, as approved by the Company for use by the Company, is intended to
qualify as an Employee Option Plan within the meaning of Section 102. The grant
of the Option is made pursuant to: (a) Section 102 and any tax officer's
approval issued pursuant thereto; and (b) the Trust Agreement (as defined
below).

3.
This Option is granted pursuant to the Plan, and the said Option and this Option
Agreement are in all respects governed by the Plan and subject to all of the
terms and provisions whether such terms and provisions are incorporated in this
Option Agreement solely by reference or are expressly cited herein. Any
interpretation of this Option Agreement will be made in accordance with the
Plan. Subject to Section 17(c) of the Plan, in the event of a conflict between
the terms and conditions of the Plan and this Option Agreement, the terms and
conditions of the Plan shall prevail. Notwithstanding the foregoing, in the
event of a conflict between the terms and conditions of the Plan or of this
Option Agreement and any provision of Section 102, any tax officer's approval
issued in connection therewith, the Trust Agreement or any applicable law, the
latter shall govern and prevail.

2.
Issuance to Trustee and Lock-Up Period.

1.
Issuance to Trustee. The Company appointed a trustee, in accordance with the
provisions of Section 102 (the "Trustee") and has entered into a trust agreement
(the "Trust Agreement") with the Trustee. Under the conditions of Section
102(b)(2), the Option and any Shares to be issued upon exercise of the Option
shall be issued to the Trustee and held in trust for the benefit of Optionee for
a period of no less than twenty-four (24) months from the day in which the
Notice of Option Grant was deposited with the Trustee or, if applicable, a
shorter period as approved by the tax authorities (the "Lock-Up Period").





--------------------------------------------------------------------------------




2.
Lock-Up Period. In order for the tax benefits of Section 102(b)(2) to apply,
during the Lock-Up Period, neither the Option nor the Shares to be issued upon
exercise of the Option, as the case may be, may be sold or transferred (other
than through a transfer by will or by operation of law), nor may they be the
subject of an attachment or security interest, and no power of attorney or
transfer deed shall be given in respect thereof prior to the payment of the tax
liability.

In the event that Optionee elects to exercise his Option during the Lock-Up
Period, the Company shall provide the Trustee with the share certificate in the
name of the Trustee, for the benefit of Optionee, in order that the Trustee will
hold it until no sooner than the end of the Lock-Up Period.
Notwithstanding the above, in the event the Optionee shall elect to release the
Option and/or the Shares, as the case may be, prior to the expiration of the
Lock-up Period, the sanctions under Section 102 shall apply to and shall be
borne solely by the Optionee.
3.
End of Lock-Up Period. Upon conclusion of the Lock-Up Period and subject to the
provisions of the Plan and this Option Agreement, the Trustee may release the
Option and/or the Shares resulting from the exercise thereof to Optionee only
after (i) the receipt by the Trustee of an acknowledgment from the Income Tax
Authority that Optionee has paid any applicable tax due pursuant to Section 102
and the Tax Ordinance, or (ii) the Company or the Trustee withholds any
applicable tax due pursuant to Section 102 and the Tax Ordinance.

4.
Additional Rights. In the event of a distribution of rights, including an
issuance of bonus shares, in connection with the Option and/or Shares issued
upon exercise of such Option (the "Additional Rights"), all such Additional
Rights shall be deposited with and/or issued to the Trustee for the benefit of
the Optionee, and shall be held by the Trustee and treated in accordance with
the provisions of Section 102 and the capital gain tax route.

3.
Non-Transferability of Option. This Option may not be sold, pledged, assigned,
hypothecated, transferred, or disposed of in any manner other than by will or by
the laws of descent or distribution and may be exercised during the lifetime of
Optionee only by Optionee. The terms of the Plan and this Option Agreement shall
be binding upon the executors, administrators, heirs, successors and assigns of
Optionee.

4.
Term of Option. This Option may be exercised only within the Term set out in the
Notice of Option Grant, and may be exercised during the Term only in accordance
with the Plan, the terms of this Option Agreement and the Trust Agreement. In
the event the Option shall not be exercised within its Term, such Option, or
such part thereof, shall expire and all interests and rights of the Optionee in
and to the same shall terminate.

5.
Exercise of Option.

1.
Right to Exercise. This Option shall be exercisable during its Term in
accordance with the vesting schedule set out in the Notice of Option Grant and
with the applicable provisions of the Plan, this Option Agreement and the Trust
Agreement.

2.
Continuous Engagement Required. Except as otherwise provided in Section 4 of the
Notice of Option Grant, this Option may not be exercised unless the Optionee, at
the time he exercises this Option is, and has been at all times since the Date
of Grant set out in the Notice of Option Grant engaged by the Company or any
Affiliate thereof.

3.
Method of Exercise. This Option shall be exercised by delivery of a signed
notice of exercise in the form attached hereto as Exhibit A (the "Notice of
Exercise"), which shall state the election to exercise the Option, the number of
Shares with respect to which the Option is being exercised, and shall be
accompanied with such other representations and agreements, as may be required
by the Company, the Trustee and/or applicable laws. The Notice of Exercise shall
be accompanied by payment of the aggregate Exercise Price for the number of
Shares





--------------------------------------------------------------------------------




to be purchased. This Option shall be deemed to be exercised upon receipt by the
Company of such fully executed Notice of Exercise and settlement of payment of
the aggregate Exercise Price in such form satisfactory to the Company. The
Optionee may purchase less than the number of Shares covered by the Option,
provided that no partial exercise of this Option may be for a fraction of a
Share. If any fractional interest in a Share would be deliverable upon exercise,
including but not limited to, as result of adjustments as provided in Section 13
of the Plan, such fraction shall be rounded up one-half or less, or otherwise
rounded down, to the nearest whole number of Shares.
4.
Method of Payment. Payment of the aggregate Exercise Price for the purchased
Shares shall be by any of the following, or a combination thereof, at the
election of the Optionee:

(a)
Cash;

(b)
Check or wire transfer; or

(c)
Any combination of the foregoing methods of payment.

5.
Notification to Trustee. The Company will notify the Trustee of any exercise of
Option as set forth in the Notice of Exercise. If such notification is delivered
during the Lock-Up Period, the Shares issued upon the exercise of the Option
shall be issued directly to the Trustee on behalf of the Optionee, and shall be
held by the Trustee in trust on behalf of the Optionee, unless the Optionee
elects to receive the Shares directly to his possession, pursuant to which the
sanctions under Section 102 shall apply and shall be borne solely by the
Optionee. In the event such notification is delivered after the conclusion of
the Lock-Up Period, the Shares issued upon the exercise of the Option shall be
transferred either to the Trustee or to Optionee directly, at the election of
Optionee; provided, however, that in the event the Optionee elects to receive
the Shares directly to his possession, the transfer thereof shall be subject to
the payment of the tax liability by the Optionee.

6.
Restrictions on Exercise. This Option may not be exercised and no Shares shall
be issued pursuant to the exercise, unless such exercise, the issuance of the
Shares and the method of payment of the Exercise Price comply with applicable
laws. This Option shall be subject to the requirement that if, at any time,
counsel to the Company shall determine that the listing, registration or
qualification of the Shares subject hereto upon any securities exchange or under
any state or federal law, or the consent or approval of any governmental or
regulatory body, or that the disclosure of non-public information or the
satisfaction of any other condition is necessary as a condition of, or in
connection with, the issuance or purchase of Shares hereunder, this Option may
not be exercised, in whole or in part, unless such listing, registration,
qualification, consent or approval, disclosure or satisfaction of such other
condition shall have been effected or obtained on terms acceptable to the
Committee. The Optionee agrees to cooperate with the Company to ensure
compliance with any such condition; provided, however, that nothing herein shall
be deemed to require the Company to apply for, effect or obtain such listing,
registration, qualification, approval, disclosure, or to satisfy such other
condition.

7.
Rights as a Shareholder.

1.
Until the issuance of the Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company), the
Optionee shall not have any of the rights or privileges granted to a shareholder
of the Company with respect to any Shares purchasable upon the exercise of any
part of an Option. No adjustment will be made for a dividend or other
shareholders' right for which the record date is prior to the date the Shares
are issued, except as provided in Section 13 of the Plan.

2.
Voting Proxy. Concurrently with the exercise of the Option and as a condition
precedent to such exercise and the issuance of any Shares in respect thereof,
the Optionee shall sign and deliver to the Company an irrevocable proxy
substantially in the form of Exhibit B attached hereto. By this proxy, the
Optionee's right to vote any acquired Shares shall be assigned to the Proxy
Holder, who shall vote such Shares on any issue brought before the shareholders
of the





--------------------------------------------------------------------------------




Company in accordance with the majority vote of the shareholders of the Company
(as voted by the shareholders without taking such acquired Shares in
consideration). Such irrevocable voting proxy shall expire and be of no further
force and effect upon the consummation of an IPO.
3.
Shareholders Agreements. Optionee hereby agrees that a condition to the issuance
of Option Shares Optionee shall execute and deliver any stockholders agreement
then in effect and executed by the holders of more than 75% of the issued share
capital of the Company as of the date of issuance of the Option Shares to
Optionee

8.
Compliance with Laws and Stock Exchange Rules.

1.
In the event the Shares have not been registered under the U.S. Securities Act
of 1933, as amended (the “Securities Act”) or under any other applicable law, at
the time this Option is exercised, the Optionee shall, if required by the
Company, concurrently with the exercise of all or any portion of this Option or
immediately upon the Company's first demand, deliver to the Company his
investment representation statement, in such form as may be prescribed by the
Company, that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares, and shall make such other
representations as are deemed necessary or appropriate by the Company or its
counsel.

Notwithstanding the above, the Company may, but shall not be obligated to
register or qualify the sale of Shares under the Securities Act or any other
applicable law. The Company shall not be obligated to take any affirmative
action in order to cause the sale of Shares under this Option Agreement to
comply with any law.
2.
Standoff Period. Optionee hereby agrees that, if so requested by the Company or
any representative of the underwriters (the "Managing Underwriter") in
connection with any registration statement of the Company filed under the
Securities Act or any other applicable law, Optionee shall not offer, pledge,
sell, lend or otherwise transfer or dispose of, directly or indirectly, any
Common Stock (or other securities) of the Company or enter into any swap,
hedging or other arrangement that transfers to another, in whole or in part, any
of the economic consequences of ownership of any Ordinary Shares (or other
securities) of the Company held by Optionee (other than those included in the
registration) during the one hundred eighty (180) days period (or such other
period as may be requested in writing by the Managing Underwriter and agreed to
in writing by the Company) (the "Market Standoff Period") following the
effective date of any registration statement of the Company filed under the
Securities Act or any other applicable law.

Optionee agrees to execute and deliver such other agreements as may be
reasonably requested by the Company or the underwriter which are consistent with
the foregoing or, which are necessary to give further effect thereto. In
addition, if requested by the Company or the Managing Underwriter, Optionee
shall provide, within ten (10) days of such request, such information, as may be
required by the Company or such Managing Underwriter in connection with the
completion of any public offering of the Company's securities pursuant to a
registration statement filed under the Securities Act or any other applicable
law. The Company may impose stop-transfer instructions with respect to the sale
of Shares (or other securities) subject to the foregoing restriction until the
end of such Market Standoff Period. Optionee agrees that any transferee of the
Option or Shares acquired pursuant to the Option shall be bound by this Section.
9.
Restrictions on Resales and Limited Transferability of Shares.

1.
The Optionee hereby acknowledges and agrees that, the Committee may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by an Optionee or other subsequent transfers by
the Optionee of any Shares issued as a result of or under the Option, including
without limitation, restrictions under an





--------------------------------------------------------------------------------




insider trading policy and restrictions pursuant to applicable regulations of
any stock exchange on which the Shares may be listed for trading. The Optionee
agrees to cooperate with the Company to ensure compliance with any such
restrictions, conditions or limitations.
2.
The Optionee hereby acknowledges and agrees that the Shares issued as a result
of or under the Option shall be subject to such restrictions on transfer and/or
sale as are generally applicable to Ordinary Shares of the Company.

10.
Tax Consequences.

1.
By accepting the grant of the Option, the Optionee acknowledges and agrees that
any and all taxes, fees and other liabilities (as may apply from time to time)
in connection with the grant and/or exercise and/or release of the Option and
the sale and/or release of Shares issued upon exercise of the Option and/or any
other event or act (of the Optionee, the Company, its Affiliate that engages the
Optionee (if applicable) or the Trustee), shall be borne solely by the Optionee,
and Optionee will be solely liable for all such taxes, fees and other
liabilities. The Company or its Affiliate that engages the Optionee (if
applicable) and/or the Trustee shall withhold taxes according to the
requirements under applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, by executing this Option Agreement the
Optionee hereby agrees to indemnify the Company, its Affiliate that engages the
Optionee (if applicable) and the Trustee and hold them harmless against and from
any and all liability for any such tax or interest or penalty thereon, including
without limitation, liabilities relating to the necessity to withhold, or to
have withheld, any such tax from any payment made to the Optionee.

Except as otherwise required by law, the Company shall not be obligated to honor
the exercise of any Option and/or the sale of any Shares by or on behalf of an
Optionee and may refuse to deliver Shares, until all tax consequences (if any)
arising therefrom are resolved in a manner reasonably acceptable to the Company.
2.
Legal and Tax Consultation. The Optionee acknowledges that the Company has
advised the Optionee to consult an independent tax advisor with respect to legal
and tax consequences of the Option, and the Optionee has consulted with any
legal or tax advisors that the Optionee deems necessary. Optionee acknowledges
that he is not relying on the Company, any Affiliate thereof or the Trustee for
any legal or tax advice, and that the Company, any Affiliate thereof and the
Trustee shall not be deemed to have provided any legal or tax advice to Optionee
with respect to the Option.

11.
Optionee's Representations Under Section 102; Indemnification. By accepting the
grant of the Option, the Optionee represents and confirms that: (i) Optionee is
familiar with the terms and provisions of Section 102, and in particular Section
102(b)(2)- capital gain route, and hereby accepts this Option subject to all of
the terms and provisions of Section 102(b)(2) and the Trust Agreement; (ii) in
the event any Additional Rights shall be distributed with respect to the Option
and/or the Shares, such Additional Rights shall be deposited with the Trustee
and shall also be subject to the provisions of Section 102, including the
Lock-Up Period; (iii) Optionee shall not sell nor transfer from the Trustee the
Options, Shares or any Additional Right distributed to him in connection
therewith, until the end of the Lock Up Period; (iv) the Trustee shall not be
liable for any action or omission taken on its part in connection with the Plan,
this Option Agreement and the Trust Agreement, provided that the Trustee acted
reasonably and in good faith; and (v) Optionee shall be liable to indemnify the
Trustee with respect to any loss, damage or expense caused to the Trustee as a
result of or in consequence of performance of its duties as a Trustee, unless
arising out of the Trustee own fraud or bad faith.

12.
No Duty to Disclose. Except as required by applicable laws, neither the Company,
nor its shareholders, Directors, or officers shall have any duty or obligation
to disclose to Optionee any material information regarding the business of the
Company or affecting the value of the Shares before or at the time of





--------------------------------------------------------------------------------




termination of Optionee's engagement, including, without limitation, any
information concerning the plans of offering its equity securities to the public
or its acquisition by or merger with or into another corporation or other
entity.
13.
Acknowledgment and Waiver. By participating in the Plan, and accepting the grant
of the Option, the Optionee agrees and acknowledges that: (i) the Plan is
discretionary in nature and all determinations with respect to any future
grants, including but not limited to, the times when options shall be granted,
the number of Shares subject to each option, the exercise price and the time or
times when each right shall be exercisable will be at the sole discretion of the
Company, and the Company can amend, cancel, or terminate the Plan at any time;
(ii) the grant of the Option under the Plan is voluntary and occasional, and
does not create any contractual or other right to receive future grants of any
options, or benefits in lieu of the Options even if options have been granted
repeatedly in the past; (iii) the Optionee's participation in the Plan is
voluntary; (iv) the value of the Option is an extraordinary item of
compensation, which is outside the scope of the Optionee's employment agreement,
if any; (v) the Option is not part of normal or expected compensation or salary
for any purpose, including, but not limited to, calculating any social benefits,
severance, end of service payments, bonuses, long-service awards, pension or
similar payments; (vi) the future value of the Shares purchased under the Plan
is unknown and cannot be predicted with certainty, and the Company makes no
express or implied promise about the financial gain or loss to be achieved
through participation in the Plan; (vii) this Option grant will not be
interpreted to mean that an entity other than the entity that engages the
Optionee has relationship with the Optionee; (viii) no claim or entitlement to
compensation or damages arises from the expiration of this Option or diminution
in value of this Option or Shares purchased through exercise of this Option
resulting from termination of Optionee's engagement with the Company or any
Affiliate thereof (for any reason whatsoever) and Optionee irrevocably releases
the Company and any Affiliate thereof engaging Optionee from any such claim that
may arise; if, notwithstanding the foregoing, any such claim is found by a court
of competent jurisdiction to have arisen, then, by accepting the terms of this
Option Agreement, Optionee shall be deemed irrevocably to have waived any
entitlement to pursue such claim; and (ix) unless there is a written engagement
agreement for a specified term in effect, Optionee's engagement with the Company
or any Affiliate thereof may be terminated at any time, with or without Cause,
by the Company or any Affiliate thereof and neither the Plan nor this Option
shall obligate the Company or any Affiliate to engage Optionee for any
particular length of time nor confer any right with respect to continuing the
Optionee's status as an employee.

14.
Successors and Assigns. The Company may assign any of its rights under this
Option Agreement to single or multiple assignees, and this Option Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Option Agreement shall be
binding upon Optionee and his heirs, executors, administrators, successors and
assigns.

15.
Administration. All questions of interpretation concerning this Option Agreement
shall be determined by the Committee. All determinations by the Committee shall
be final and binding upon all persons having an interest in the Option, unless
otherwise determined by the Board.

16.
Waivers And Consents. Except as provided in the Plan, the terms and provisions
of this Option Agreement may be waived, or consent for the departure therefrom
granted, only by written document executed by the party entitled to the benefits
of such terms or provisions. No such waiver or consent shall be deemed to be or
shall constitute a waiver or consent with respect to any other terms or
provisions of this Option Agreement, whether or not similar. Each such waiver or
consent shall be effective only in the specific instance and for the purpose for
which it was given, and shall not constitute a continuing waiver or consent.

17.
Data Privacy. By entering into this Option Agreement, the Optionee: (i)
authorizes the Company, any Affiliate thereof, the Trustee and any agent of the
Company administering the Plan or providing





--------------------------------------------------------------------------------




Plan recordkeeping services, to disclose to the Company, to any Affiliate, to
the Trustee or to any such agent such information and data as shall be requested
in order to facilitate the grant of options and the administration of the Plan;
(ii) waives any data privacy rights he may have with respect to such
information; and (iii) authorizes the Company, any Affiliate thereof, the
Trustee and any such agent to store and transmit such information in electronic
form.
18.
Interpretation: The use of the neuter, masculine, or feminine gender is for
convenience only and shall be deemed to mean and include the neuter, masculine
or feminine gender, as appropriate.

19.
Entire Agreement; Severability. The Plan and the Trust Agreement are
incorporated herein by reference. The Optionee declares and agrees that the
Plan, the Trust Agreement and this Option Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and/or agreements and/or understanding,
whether written or oral, between the Optionee and the Company or the officers
and/or Directors and/or shareholders thereof with respect to the subject matter
hereof, and may not be modified adversely to Optionee's interest except by means
of a written amendment signed by the Company and Optionee. In the event that any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, the remainder of this Option Agreement will
continue in full force and effect.

20.
Governing Law; Jurisdiction. This Option Agreement is governed by and construed
and enforced in accordance with the laws of the State of Israel, without giving
effect to the principles of conflict of laws thereof. The competent courts in
the State of Israel shall have the sole jurisdiction in any matter pertaining to
this Option Agreement.

21.
Notices. All notices given under this Option Agreement may be delivered by (a)
personal delivery; or (b) registered mail or courier. Notices delivered
personally shall be deemed given upon delivery. Notices sent by mail shall be
deemed given five (5) business days (or if sent by courier - two (2) days) after
mailing (postage prepaid), if mailed in accordance herewith.





Optionee acknowledges receipt of a copy of the Plan and the Trust Agreement and
represents that he is familiar with the terms and provisions thereof, and hereby
accepts this Option subject to all of the terms and provisions thereof. Optionee
has reviewed the Plan and this Option Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Option
Agreement and fully understands all provisions of the Option. Optionee hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Plan or
this Option Agreement. Optionee further agrees to notify the Company upon any
change in the residence address indicated below and the Company shall be deemed
to have complied with any obligation to provide the Optionee with notice by
sending such notice to the address indicated below.




    
Optionee:     DSIT SOLUTIONS LTD.




________________    ________________
Signature    By


_______________     ________________
Print Name    Title


________________




--------------------------------------------------------------------------------




Residence Address




Exhibit A


2006 KEY EMPLOYEE SHARE OPTION PLAN


NOTICE OF EXERCISE


DSIT SOLUTIONS LTD.
2 Rechavam Ze'evi St.,
Givat Shmuel 54017, Israel


1.
Exercise of Option. Effective as of today, _____________, _____[date], the
undersigned (“Optionee”) hereby elects to exercise Optionee's option to purchase
_________ Ordinary Shares (the “Shares”) of DSIT Solutions Ltd. (the “Company”),
at the exercise price of _______ per Share, under and pursuant to the 2006 Key
Employee Share Option Plan (the “Plan”) and the Option Agreement between the
Optionee and the Company dated _____________ (the “Option Agreement”). Unless
otherwise defined herein, the terms defined in the Plan and the Option Agreement
shall have the same defined meaning in this Notice of Exercise.



2.
Delivery of Payment. Optionee herewith delivers to the Company the full Exercise
Price of the Shares, as set forth in the Option Agreement, and any and all
withholding taxes due in connection with the exercise of the Option, if
applicable.

3.
Representations of Optionee. Optionee acknowledges that Optionee has received,
read and understood the Plan, the Option Agreement and the Trust Agreement and
agrees to abide by and be bound by their terms and conditions.



4.
Rights as Shareholder.

    
4.1    Until the issuance of the Shares (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company), no right to receive dividends or any other rights as a shareholder
shall exist with respect to the Shares, notwithstanding the exercise of the
Option.
4.2
The Shares shall be issued to the Trustee for the benefit of the Optionee as
soon as practicable after the Option is exercised in accordance with the Option
Agreement, unless the Optionee elects to receive the Shares directly to his
possession, in which case the transfer thereof shall be subject to the payment
of the tax liability by the Optionee, and provided further, that such transfer
complies with the provisions of Section 102(b)(2) and applicable laws. No
adjustment shall be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 13 of the Plan.

4.3
Voting Rights. Concurrently with execution of this Notice of Exercise and as a
condition to this exercise, Optionee shall execute an irrevocable proxy in favor
of the Proxy Holder, substantially in the form attached hereto as Exhibit B, in
accordance with Section 7.2 of the Option Agreement.



5.
Limited Transferability and Restrictions on Sale of Shares. Before any Shares
held by Optionee or any transferee (either being sometimes referred to herein as
the “Holder”) may be sold or otherwise





--------------------------------------------------------------------------------




transferred (including transfer by gift or operation of law), the Holder has to
comply with such restrictions on transfer and/or sale as are generally
applicable to Ordinary Shares of the Company.


6.
Tax Consultation. Optionee understands that Optionee may suffer adverse tax
consequences as a result of Optionee's purchase or disposition of the Shares.
Optionee represents that Optionee has consulted with any tax consultants
Optionee deems advisable in connection with the purchase or disposition of the
Shares and that Optionee is not relying on the Company, any Affiliate thereof or
the Trustee for any tax advice.



7.    Restrictive Legends and Stop‑Transfer Orders.
7.1
Legends. Optionee understands and agrees that the Company shall cause the
legends set forth below or legends substantially equivalent thereto, to be
placed upon any certificate(s) evidencing ownership of the Shares together with
any other legends that may be required by the Company or by state or federal
securities laws:

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT
OR, IN THE OPINION OF COMPANY COUNSEL SATISFACTORY TO THE ISSUER OF THESE
SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS IN
COMPLIANCE THEREWITH.
THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AS SET FORTH IN THE EXERCISE NOTICE BETWEEN THE ISSUER AND THE
ORIGINAL HOLDER OF THESE SHARES, A COPY OF WHICH MAY BE OBTAINED AT THE
PRINCIPAL OFFICE OF THE ISSUER. SUCH TRANSFER RESTRICTIONS ARE BINDING ON
TRANSFEREES OF THESE SHARES.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A MARKET STAND-OFF
RESTRICTION PURSUANT TO AN AGREEMENT EXECUTED BY THE HOLDER OF THE SHARES, A
COPY OF WHICH IS ON FILE AT THE PRINCIPAL OFFICE OF THE ISSUER. THE HOLDER OF
THESE SHARES HAS CONSENTED TO THE ENTRY OF STOP TRANSFER INSTRUCTIONS WITH THE
ISSUER'S TRANSFER AGENT AGAINST THE TRANSFER OF THESE SHARES IN ORDER TO ENFORCE
THE PROVISIONS OF SUCH AGREEMENT. AS A RESULT OF THIS MARKET STAND-OFF
RESTRICTION, THESE SHARES MAY NOT BE TRANSFERRED DURING THE PERIOD ENDING 180
DAYS AFTER THE DATE OF THE FINAL PROSPECTUS RELATING TO THE PUBLIC OFFERING OF
THE ISSUER.
7.2
Stop-Transfer Notices. Optionee agrees that, in order to ensure compliance with
the restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.

7.3
Refusal to Transfer. The Company shall not be required (i) to transfer on its
books any Shares that have been sold or otherwise transferred in violation of
any of the provisions of this Notice of Exercise, or (ii) to treat as owner of
such Shares or to accord the right to vote or pay dividends





--------------------------------------------------------------------------------




to any purchaser or other transferee to whom such Shares shall have been so
improperly transferred.
8.
Successors and Assigns. The Company may assign any of its rights under this
Notice of Exercise to single or multiple assignees, and this Notice of Exercise
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Notice of Exercise shall
be binding upon Optionee and his heirs, executors, administrators, successors
and assigns.









Submitted by:        Accepted by:
OPTIONEE        DSIT SOLUTIONS LTD.
                    
Signature        By
                    
Print Name        Title
Address:        Address:
2 Rechavam Ze'evi St.,
______________                     Givat Shmuel 54017, Israel
______________            
Date Received _______________
 


Exhibit B
IRREVOCABLE PROXY


The undersigned, a shareholder of DSIT Solutions Ltd. (the "Company"), hereby
irrevocably appoints and constitutes the Chairman of the Board of Directors of
the Company, as shall be in office from time to time or his designate as proxy
(the “Proxy Holder”) with respect to shares of the Company issued to the
undersigned upon the exercise of options granted under the Company's 2006 Key
Employee Share Option Plan (the “Plan”) or in connection therewith (the
“Shares”) to: a) accept any notice from the Company regarding shareholders
meetings or otherwise and/or to waive any requirements for such notice; b)
represent the undersigned at any and all shareholders meetings of the Company
(including general meetings convened for the purpose of adopting extraordinary
resolutions), or any adjournments thereof; c) vote on behalf of the undersigned
at any such meetings or written consents to be executed in lieu of a meeting
with respect to all matters submitted to the shareholders of the Company; and d)
grant any consents to any actions taken without a meeting. The authority of the
Proxy Holder may be exercised in respect of all the Shares, instead of and on
behalf of the undersigned, with all powers which the undersigned would possess
if personally present, at any shareholders meeting of the Company and at any
adjournment thereof, or in any action taken by the Company by written consent of
its shareholders.






--------------------------------------------------------------------------------




The Shares shall be voted by the Proxy Holder in accordance with the majority
vote of the shareholders of the Company (as voted by the shareholders without
taking such Shares in consideration).


This proxy shall be in effect until the consummation of an IPO (as such term is
defined in the Plan).


This proxy will be binding on all successors and permitted assigns and
transferees of the undersigned.
day of ______________, ______
____________________________
Name of Shareholder
____________________________
Shareholder Signature




